Citation Nr: 0807468	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  02-06 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for chronic prostatitis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right knee injury.

3.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left knee injury.

4.  Entitlement to a disability rating in excess of 10 
percent for mechanical low back pain.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1985 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for residuals of 
right and left knee injuries at noncompensable disability 
ratings, continued a 10 percent disability rating for 
mechanical low back pain and increased the disability rating 
for chronic prostatitis to 10 percent.  In a January 2004 
rating decision, the RO increased the veteran's disability 
ratings for residuals of right and left knee injuries to 10 
percent each, and increased the disability rating for 
prostatitis to 20 percent, based on a contemporaneous 
decision by a Decision Review Officer (DRO).  As this does 
not represent the highest possible benefit, these issues 
remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).
 
In February 2003, the veteran testified at a hearing before a 
Decision Review Officer (RO hearing); a copy of this 
transcript is associated with the record.   






FINDINGS OF FACT

1.  The veteran's service-connected prostatitis has been 
manifested by awakening to void five times per night, but has 
not required the wearing of absorbent materials.

2.  The veteran's service-connected residuals of a right knee 
injury are not characterized by moderate recurrent 
subluxation or lateral instability and range of motion is 0 
to 130 degrees.

3.  The veteran's service-connected residuals of a left knee 
injury are not characterized by moderate recurrent 
subluxation or lateral instability and range of motion is 0 
to 130 degrees.
 
4.  The veteran's service-connected low back disability is 
not manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a disability rating of 40 percent, but no 
higher, for residuals of chronic prostatitis have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.115b, Diagnostic Code 
7512 (2007).    

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a right knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic 
Code 5257 (2007).    

3.  The criteria for a disability rating in excess of 10 
percent for residuals of a left knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic 
Code 5257 (2007).    

4.  The criteria for a rating in excess of 10 percent for a 
low back disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5237 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to a 
content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The veteran was provided such notice 
in March 2006. 

Regarding the veteran's increased rating claims, VCAA notice 
should include information pertaining to the assignment of 
disability ratings (to include the criteria for all higher 
ratings), as well as information pertaining to the assignment 
of effective dates.  Dingess, supra.  For an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ 
regarding the increased rating claims.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied in part 
by a January 2005 letter sent to the appellant that fully 
addressed all four notice elements and the January and 
February 2002 statements of the case and the January and 
September 2004, January 2005 and June 2007 supplemental 
statements of the case which set forth the criteria for a 
higher rating, found to be sufficient under Dingess.  The 
Board notes that the January 2005 letter noted incorrectly 
that the veteran was receiving a noncompensable disability 
rating for his residuals of a left knee injury; however, as 
he was adequately informed of his current 10 percent 
disability rating for his left knee disability in the 
notification letter accompanying the January 2004 rating 
decision granting him the 10 percent rating, the Board finds 
this to be harmless error.  In fact, the January 2005 letter 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ which would show that his service-
connected disabilities had worsened.  In addition, the Board 
finds that the veteran has indicated actual knowledge as to 
the need to show the effect that his worsening disability has 
on his employment and daily life.  For example, in his VA 
spine examination, the veteran reported that his back pain 
interfered with his ability to carry out his duties as a mail 
handler but that he knew he had to work, so he pushed through 
it.  In addition, he noted that he had to miss work at times 
due to his prostatitis.

Although this notice was not provided before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a June 2007 supplemental statement of the case issued 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the file.  The 
veteran was provided an opportunity to set forth his 
contentions during the hearing before a DRO.  The appellant 
was afforded VA medical examinations in February 2001, 
September 2005 and February 2006.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Increased rating claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claims 
for prostatitis and mechanical low back pain, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because this 
appeal involves initial ratings for the veteran's residuals 
of right and left knee injuries, for which service connection 
was granted and an initial disability rating was assigned, it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board notes that the 
Court, in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C.A. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Increased rating- prostatitis 

At his DRO hearing, the veteran contended that the symptoms 
of his prostatitis are more severe than his 20 percent 
disability rating suggests, and that he is entitled to a 
higher rating.  The veteran testified that he had to get up 
at night to use the bathroom at least four to five times per 
night.

The veteran's prostatitis is rated at a 20 percent disability 
rating under Diagnostic Code 7512, for chronic cystitis, 
including interstitial and all etiologies, infectious and 
non-infectious.  The regulation directs that disabilities 
rated under this code should be rated as voiding 
dysfunctions.  Voiding dysfunctions should be rated as urine 
leakage, urinary frequency, or obstructed voiding.  Urine 
leakage requiring the wearing of absorbent materials which 
must be changed less than two times per day warrants a 20 
percent disability rating, urine leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times a day warrants a 40 percent disability rating and 
urine leakage requiring the wearing of absorbent materials 
which must be changed more than four times a day warrants a 
60 percent disability rating.  Urinary frequency resulting in 
daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night warrants a 20 
percent rating, and urinary frequency resulting in daytime 
voiding interval less than one hour, or; awakening to void 
five or more times per night warrants a 40 percent rating.  
Obstructed voiding resulting in urinary retention requiring 
intermittent or continuous catheterization, 30 percent 
rating. 

An October 2001 VA medical record showed that the veteran had 
a history of intermittent testicular pain which the examiner 
felt was probably due to epididymitis.  His prostate specific 
antigen (PSA) level was normal.  A March 2002 VA medical 
record shows that the veteran had discomfort and pressure 
upon urination and had difficulty starting stream at times as 
well as prostate tenderness.  A June 2002 VA medical record 
reflects that the veteran frequent prostate infections which 
resulted in pain to the right side of his testicle.  The 
examiner noted that the veteran had a scrotal ultrasound the 
previous January which was negative and that a review of the 
urinalysis on the computer had all been negative as well.  
The veteran's symptoms consisted of frequency every 90 to 120 
minutes during the daytime as well as nocturia times four to 
five.  The veteran denied any dysuria or hematuria.  The 
impression was irritated voiding symptoms and prostatitis.  

A November 2002 VA medical record showed that the veteran 
complained of nocturia times four to five with an occasional 
weak stream.  He denied any dysuria.  His PSA drawn several 
weeks prior was noted to be 2.92, but the examiner noted that 
the upper limits for someone his age would be 2.  The 
impression was prostatitis and elevated PSA.  A December 2002 
VA medical record showed that the veteran had three to five 
nocturia.  He was given medication.  A February 2003 VA 
medical record showed that the veteran still had nocturia 
times four to five, along with some urgency and frequency and 
chronic pelvic pain.  He complained of right testicular pain.  
He had not noticed any hematuria or distinct dysuria.  The 
assessment was chronic prostatitis and chronic pelvic pain 
syndrome, fairly unresponsive to both shorter courses of 
antibiotics and ibuprofen.  He was placed on a long term 
antibiotic.  A July 2003 VA medical record reflects that the 
veteran reported pain in his right testicle.  All urinalysis 
were negative.  A scrotal ultrasound showed a centimeter 
epididymal cyst bilaterally, but no increase of blood flow to 
the testoid epidiymitis on either side.  He was continued on 
anti-inflammatory medications.  A November 2004 medical 
record shows that the veteran had a flare up of prostatitis.  
There was no evidence of penile discharge and no testicular 
pain or swelling.  He was given medication.

A September 2005 VA genitourinary examination report shows 
that the veteran reported right testicular pain which was 
squeezing in nature.  He denied any urinary frequency but 
indicated that he did have hesitancy with urinary flow at 
least twice a day.  He noticed some decrease in the force of 
his urinary stream.  He reported dysuria approximately three 
to four times per week.  The examiner noted that the only 
medications he had been on for his urinary problems were 
intermittent antibiotics, short term as well as long term, 
but that he still had recurring symptoms.  The veteran's only 
infections had been prostatitis with no urinary tract 
infections.  He had not required any catheterizations, 
dilations or drainage procedures.  The diagnosis was long 
standing chronic recurrent testicular pain as well as history 
of recurrent prostatitis.  Both of these had been mildly 
limiting to the veteran.  He was able to perform his normal 
work routine as a mail carrier at the post office; however, 
the pain and complications from these problems do require him 
to be off work two to three days at least twice a month.  
Based on the history, examination and presenting data, the 
examiner felt that this was at least 30 to 40 percent 
limiting to the veteran.

A January 2007 VA medical record shows that the veteran 
reported prostatitis flare-up with mild urethral discharge in 
the morning, no dysuria, fever, chills or excessive back 
pain.  The veteran reported that the symptoms usually take a 
few weeks to subside and that he had three to four attacks 
per year. A May 2007 VA medical record shows that the veteran 
was seen for chronic right testicular pain with frequency and 
difficulty starting stream.  He was given medication.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Based upon the evidence of record, the veteran's prostatitis 
warrants a 40 percent disability rating under Diagnostic Code 
7512.  As noted above, to warrant a higher rating, the 
veteran's prostatitis would need to be characterized by urine 
leakage requiring the wearing of absorbent materials which 
must be changed two to four times a day, urinary frequency 
resulting in daytime voiding interval less than one hour, or 
awakening to void five or more times per night or obstructed 
voiding resulting in urinary retention requiring intermittent 
or continuous catheterization.  While nothing in the record 
indicates that the veteran has had urinary leakage or has 
required catheterization, the veteran has reported on 
numerous occasions that he has nocturia three or four to five 
times per night and daytime frequency.  At his DRO hearing, 
the veteran testified that he had to get up to use the 
bathroom at least four to five times per night.  The overall 
picture of the veteran's current symptoms indicate that the 
veteran's current condition more nearly approximates the 
criteria for a 40 percent rating.  38 C.F.R. § 115b, 
Diagnostic Code 7512.

The veteran's prostatitis disability picture falls within the 
criteria for a 40 percent rating, and the preponderance of 
the evidence is against entitlement to a disability rating of 
60 percent.  Significantly, the evidence of record is totally 
devoid of any report of the need to use absorbent materials 
for urinary frequency as to warrant a 60 percent evaluation 
under Diagnostic Code 7512.  38 C.F.R. § 4.115b, Diagnostic 
Code 7512.  Moreover, there is not a state of equipoise of 
the positive evidence with the negative evidence to otherwise 
provide a basis for assigning a rating higher than 0 percent 
at this time.  38 U.S.C.A. § 5107 (West 2002).

In reaching this decision the Board considered whether the 
veteran's service-connected prostatitis presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  Significantly, no 
evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization as to render impractical the application 
of the regular schedular standards.  In light of the 
foregoing, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) are not met.  The Board is therefore not required 
to remand this matter for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007).  

The Board finds that the medical evidence demonstrates 
consistently and throughout that, over the relevant appeals 
period, the veteran meets the criteria for a 40 percent 
disability rating for his prostatitis.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.  Hart, supra.

Increased rating - residuals of right and left knee injuries

At his DRO hearing, the veteran contended that his right and 
left knee disabilities are more severe than his 10 percent 
disability ratings suggest, and that he is entitled to higher 
ratings.  He testified that he has braces on his knees 
because they give out on him.

The veteran's residuals of right and left knee injuries are 
rated at 10 percent disability ratings under Diagnostic Code 
5257, which pertains to subluxation or lateral instability.  
Under Diagnostic Code 5257, for impairment of the knee 
involving recurrent subluxation or lateral instability, a 
maximum 30 percent rating is assigned for severe impairment, 
a 20 percent rating for moderate impairment, and a 10 percent 
rating for slight impairment.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A February 2001 VA joints examination report shows that the 
veteran complained of pain, weakness, stiffness, swelling, 
instability, giving way and locking of his knees.  The 
examiner noted that there was no subluxation and no 
constitutional symptoms and that there was no evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  The veteran walked with agility using no cane or 
appliance.  His range of motion of the right knee was flexion 
of 128 degrees and extension of -4 degrees.  Range of motion 
of the left knee was flexion of 135 degrees and extension of 
-3 degrees.  Stability was excellent.  The diagnosis was 
arthralgia of both knees with no loss of function due to 
pain.  A contemporaneous x-ray report showed no radiologic 
evidence of arthralgia.

An April 2001 private medical record reflects that the 
veteran was seen for right knee pain.  He reported that his 
right knee gave out on him occasionally but he denied any 
significant swelling.  He had a normal gait with somewhat of 
a limp on the right leg but no evidence of instability on 
gait.  Upon examination, the veteran had full range of motion 
of his right knee with negative McMurray's and no joint line 
tenderness, but a questionable Lachman.  There was a 
questionable reverse pivot shift.  His collaterals appeared 
to be intact relative to the contralateral side.  He was 
neurologically intact and there was no evidence of effusion.  
X-rays revealed essentially a normal knee architecture with 
some questionable area in the posterior aspect of the cortex 
near the popliteal groove and no evidence of degenerative 
changes.  the examiner noted that there did appear to be a 
slight superior spur off the patella anteriorly.  

An October 2001 VA medical record shows that the veteran had 
knee pain which was constant and worse with long standing or 
walking.  Upon examination, the veteran wore a brace on his 
right knee and had no evidence of swelling or active 
tenderness.  The impression was chronic knee pain probably 
due to mild early osteoarthrosis.  X-rays were reported 
normal and the examiner noted that the pain had not been 
controlled with any NSAIDS including Celebrex.  A September 
2002 VA medical record shows that the veteran complained of 
right knee pain and noted that he had been on vacation and 
undertook a great deal of walking and that he had been out of 
his anti-inflammatory medication for a few weeks.  He was 
given medication and told to follow up if needed.  An October 
2002 VA medical record shows that the veteran complained of 
right knee pain.  The veteran walked independently and the 
examiner noted that his knee examination was normal.  

A September 2003 VA medical record shows that the veteran had 
chronic right knee pain that did not limit his activities of 
daily living but that it was nagging in nature.  The veteran 
noted that he had been seem before for his right knee but 
that the examiners found no significant pathology and that he 
was placed on NSAID therapy.  Upon examination, the veteran's 
right knee did not show any effusion, no pain with patellar 
mobilization, negative patellar grind and negative patellar 
apprehension.  Range of motion was from 0 to 130 degrees with 
his right knee nontender to palpation over the medial and 
lateral joint lines.  The examiner noted that the veteran had 
no ligamentous laxity with stable ligaments to varus and 
valgus stress 0 and 30 degrees, and stable ligamentous 2+ 
anterior drawer and Lachman's.  The veteran had a negative 
McMurray's test.  Otherwise the right lower extremity was 
neurovascularly intact.  An x-ray of the right knee revealed 
that there was no significant pathology.  There was no 
significant degenerative joint disease noted and the joint 
space was well maintained.  The impression was chronic right 
knee pain with nothing found on the examination that would be 
suspicious of a ligamentous or meniscal injury on his knee.  
There was no significant findings on his x-rays and his joint 
spaces were well maintained.  

A March 2004 VA medical record noted that the veteran had 
chronic knee pain with early osteoarthrosis.  A July 2004 VA 
medical record reflects the veteran's complaints that he had 
pain in both knees and wore knee braces all the time.  Upon 
examination the veteran's knee movements showed mild 
stiffness throughout the movements.  The examiner noted that 
he had athralgia of the left knee as well.  An August 2004 VA 
medical record shows that the veteran reported tenderness on 
his right knee.  Upon examination, the veteran appeared to be 
in mild discomfort while walking.  He wore knee pads on both 
sides.  He could move his knees fully even though he had a 
mild spasm.  He had mild tenderness on the medial aspect of 
the right knee with no effusion.  The impression was chronic 
knee pain, arthralgias.  He was given medication and told to 
follow up in six months.  A January 2005 VA medical record 
shows that the veteran reported increased knee pain.  He had 
been wearing a knee brace and indicated that it felt like a 
bone was rubbing on the other bone in his knee.  Upon 
examination, the veteran appeared to be slightly 
uncomfortable while walking.  A right knee brace was noted.  
There was no evidence of effusion, local tenderness or 
instability.  His right knee range of motion was 0 to 90 
degrees.  The impression was chronic knee pain.

An April 2005 private examiner's letter shows that the 
veteran had episodes of restricted range of motion with 
accompanying pain and medial knee compartment swelling.  

A September 2005 VA examination report shows that the 
veteran's right and left knees showed no effusion, no pain 
with patellar mobilization, negative patellar grind, and 
negative patellar apprehension.  There was a range of motion 
in both knees of 0 to 130 degrees of flexion.  He did have 
some pain on flexion of both knees.  The veteran had no 
ligamentous laxity with stable ligaments to varus and valgus 
stress, 0 and 30 degrees.  He had stable ligamentous 2+ 
anterior drawer and Lachman's and was negative on McMurray's 
tests on both knees.  Both lower extremities were 
neurovascularly intact.  A February 2006 VA examination 
report reflected that a February 2005 magnetic resonance 
imaging (MRI) of the veteran's right knee indicates a small 
joint effusion and minimal chronic arthritic changes.  His 
right knee showed a 10 percent increase in pain after 
repetitive use.
 
An August 2006 VA medical record shows that the veteran had 
chronic right knee pain and that his right knee movements 
were restricted.  A September 2006 medical record shows that 
the veteran reported that his left knee buckled up on him and 
that he had severe pain.  The examiner noted that he wore a 
knee brace and had chronic pain in his left knee.  The 
veteran walked slowly and independently with a limp.  There 
was mild tenderness noted on the medical part of his left 
knee and no effusion.  Joint movements were full however 
limited by pain and spastic due to pain.  The impression was 
left knee pain with a probable mild contusion to the medial 
side.  There was no evidence of instability or effusion.  The 
veteran was supplied with a walking cane and was told to rest 
from work for four to five days and return in two weeks if 
there was no improvement.  January and October 2007 VA 
medical records show that the veteran's musculoskeletal 
system was in no acute distress with no tenderness, no 
proximal weakness and no bone tenderness.  

Based upon the evidence of record, the veteran's residuals of 
right and left knee injuries do not warrant higher disability 
ratings under Diagnostic Code 5257.  As noted above, to 
warrant a higher rating, the veteran's knees would have to 
show moderate impairment due to recurrent subluxation or 
lateral instability.  There is no evidence in the record 
which reflects that the veteran's right or left knee 
disabilities were manifested by recurrent subluxation or 
lateral instability.  In fact, the examiners noted that the 
veteran's knees showed no instability, with no ligamentous 
laxity with stable ligaments to varus and valgus stress.  
Therefore, a higher rating for the veteran's right and left 
knee disabilities is not available under Diagnostic Code 
5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The veteran has been diagnosed with early right knee 
arthritis.  VA's general counsel has held that a claimant who 
has arthritis and instability of the knee may be rated 
separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 
23-97; 62 Fed. Reg. 63,604 (1997).  The general counsel 
subsequently clarified that for a knee disability rated under 
Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 
Fed. Reg. 56,704 (1998).

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261.  Under Diagnostic Code 5260, a 
noncompensable disability rating is assigned where there is 
limitation of leg flexion to 60 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).  Under Diagnostic Code 5261, a 
noncompensable disability rating is assigned where there is 
limitation of leg extension to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).  Even though the veteran has x-
ray evidence of arthritis in his right knee, since his range 
of motion of has not met the criteria for a noncompensable 
disability rating under Diagnostic Codes 5260 or 5261 at any 
time during the appeals period, a separate rating for 
arthritis is not warranted.  

Since the veteran is not being rated on limitation of motion 
under Diagnostic Codes 5260 or 5261, 38 C.F.R. §§ 4.40 and 
4.45 with respect to pain do not apply. Johnson, supra.

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a 10 percent ratings from the date of 
his claim for his residuals of right and left knee injuries.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.  There is also no evidence of record that 
the veteran's service-connected bilateral knee disabilities 
cause marked interference with employment, or necessitates 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
Therefore, it is not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007).  

As the preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 10 percent for the 
service-connected left knee and right knee, the "benefit-of-
the-doubt" rule is not applicable, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

Increased rating - mechanical low back pain

The veteran contends that a disability rating in excess of 10 
percent should be assigned for his mechanical low back pain 
to reflect more accurately the severity of his 
symptomatology.

The Board observes that the criteria relating to spinal 
disorders were amended several times over the appeals period 
and the most favorable one must be applied.  See 67 Fed. Reg. 
48,785 (July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a 
(2007)); see also VAOPGCPREC 3-2000.  

The veteran's lumbar spine disability is rated under 
Diagnostic Code 5237, for lumbosacral or cervical strain, 
under the current version of the criteria for spinal 
disorders.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).  

The current Diagnostic Codes 5235 - 5243 are to be rated in 
accordance with the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), unless Diagnostic 
Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Incapacitating Episodes).  Under the General 
Formula, for spine disabilities with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 10 percent disability rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or when there is muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2007).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2007).

A February 2001 VA spine examination report shows that the 
veteran had no objective evidence of painful motion, spasm, 
weakness, or tenderness.  The musculature of the back was 
excellent.  There were no neurological abnormalities and his 
deep tendon reflexes were 2+ active and equal, bilaterally.  
Range of motion of the lumbar spine was flexion to the right 
40 degrees which should be 50 degrees, to the left 30 degrees 
which should be 50 degrees, forward flexion to 101 degrees 
which should be 90 degrees and backward extension to 24 
degrees.  The diagnosis was arthralgia of the lumbosacral 
spine with no loss of function due to pain.  the x-ray report 
showed no radiologic evidence of arthralgia.  

An October 2001 VA medical record shows that the veteran was 
seen for low back pain.  Upon examination, his spine appeared 
normal with no tenderness and flexion of 80 degrees.  A 
September 2003 VA medical record reflects that the veteran 
complained of low back pain.  He asserted that his back was 
stiff which made it hard to sleep, but that the pain did not 
radiate.  There was mild diffuse tenderness noted over the 
lumbosacral area.  Lumbar spinal flexion was 30 degrees, 
extension 10 degrees and lateral flexion 20 degrees.  
Straight leg raise was 40 degrees bilaterally with no 
sciatica and normal hip movements.  The impression was 
chronic low back pain, probably due to soft tissue origin 
with no evidence of sciatica.  An October 2003 VA medical 
record shows that the veteran was seen for his back pain.  
Upon examination, straight leg raises were negative for 
radicular signs but aggravated lumbar complaint, straight leg 
raises on the left showed hamstring tightness and right 
lumbar (quadratus) complaint.  The veteran's range of motion 
was 75 percent of trunk flexion, 50 percent of trunk 
extension, and 50 percent of left and right sidebending.  
Strength was 5/5 in hip flexion, knee flexion and extension.  
The veteran underwent manual mobilization of L3 on L4 with 
palpable release.  The veteran reported a reduction in pain 
to 0/10.  He was educated in a home exercise program for 
lumbar stabilization.  The examiner noted that the 
rehabilitation potential was good.  A December 2003 VA 
medical record shows that the veteran reported that he did no 
have a big problems with his back at the time of the 
examination but that a few days prior his back had been 
locked up with spasm and he could barely get out of bed.  He 
was given moist heat and lumbar and soft tissue massage to 
upper lumbar and the lower thoracic paraspinal musculature.  
The veteran noted that his pain was 2/10 or less with 
activity in the evening and that he had days that were pain 
free.  

An April 2005 private physician's letter shows that the 
veteran had mechanical low back pain and associated muscle 
spasms.   

A January 2005 VA medical record reflects that the veteran 
complained of low back pain.  Lumbar spine flexion was 70 
degrees.  There was no evidence of sciatica.  A May 2005 VA 
medical record shows that the veteran had back pain which was 
chronic in nature and appeared to be related to continual 
lifting and pulling at work.

A September 2005 VA examination report shows that the veteran 
reported constant back pain which radiated down to the right 
leg.  Upon examination, the veteran's spine was without 
deformities with no asymmetry, and negative kyphosis and 
lordosis.  His posture and gait were within normal limits 
although he did walk with somewhat of a limp.  Range of 
motion of the lumbar spine was forward flexion of 0 to 90 
degrees, positive for pain that begins at 45 degrees, 
extension of 0 to 30 degrees without pain, left and right 
lateral flexion of 0 to 30 degrees without pain, and left and 
right lateral rotation of 0 to 30 degrees without pain.  Upon 
neurological examination, sensory in lower extremity revealed 
pinprick, light touch and vibration were intact.  There was 
no atrophy, weakness or tremors.  Deep tendon reflexes of 
both knees were 2+ and equal bilaterally and there was a 
negative Babinski sign.  X-ray showed that the intervertebral 
disc spaces and vertebral body heights were preserved and no 
acute fractures were identified.  The diagnosis was 
lumbosacral strain.  A February 2006 examination report 
reflects the examiner's observations that the veteran's 
spinal x-rays have been normal and his examinations 
unremarkable, that he has had intermittent evidence of muscle 
spasm, that his lumbosacral strain has caused mild functional 
limitation and that he has not been incapacitated in the past 
and had no additional pain after repetitive motion.  January 
and October 2007 VA medical records show that the veteran's 
musculoskeletal system was in no acute distress with no 
tenderness, no proximal weakness and no bone tenderness.  

Based on the evidence of record, the veteran's spine disorder 
does not warrant a higher disability rating under Diagnostic 
Code 5237 for lumbosacral strain.  To warrant a higher 
disability rating, the veteran's spine disability would need 
to show forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The veteran's service-connected back disability 
is not manifested by this symptomatology.  The Board notes 
that the veteran's flexion measured 30 degrees in a 
September 2003 VA medical record and that the September 2005 
VA examiner noted that pain in flexion began at 45 degrees 
with full flexion reaching 90 degrees.  However, the 
veteran's range of flexion was predominantly greater than 60 
degrees.  Range of flexion has been to 101 degrees, 80 
degrees, 70 degrees and 90 degrees throughout the appeals 
period.  The February 2006 VA examiner noted that the 
veteran's lumbosacral strain has caused only mild functional 
limitation.  In addition the veteran's combined range of 
motion for his lumbar spine was 185, based on the range of 
motion measurements taken at the September 2005 examination, 
even factoring in pain.  Finally, there is no evidence that 
the veteran has muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
September 2005 VA examiner reported the veteran's spine was 
without deformities with no asymmetry, and negative kyphosis 
and lordosis, and his posture and gait were within normal 
limits.   38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Board has considered rating the veteran's service-
connected spine disability under the prior criteria for 
rating spine disabilities.  Diagnostic Code 5237 came into 
effect on September 25, 2003.  Prior to that, lumbosacral 
strain was rated under Diagnostic Code 5295.  Under this 
code, a 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position and a 
10 percent rating was warranted for lumbosacral strain with 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).  However, the evidence of record does not 
show that the has muscle spasm on extreme forward bending or 
loss of lateral spine motion.  Therefore, a higher rating 
under Diagnostic Code 5295 is not warranted for the veteran's 
mechanical low back pain.

The Board has considered other diagnostic codes for rating 
disabilities of the spine.  Since the veteran has not been 
diagnosed with degenerative disc disease, consideration of 
the rating criteria for intervertebral disc syndrome is not 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 4.71a, 
Diagnostic Code 5243 (2007)

The Board has considered other diagnostic codes for rating 
disabilities of the lumbar spine.  Pursuant to the 
regulations in effect prior to September 26, 2003, Diagnostic 
Code 5289 contemplates ankylosis of the lumbar spine; 
however, there is no evidence that the veteran has ankylosis 
of the spine.  Diagnostic Code 5292 provides a 10 percent 
rating for a slight lumbar spine limitation of motion and a 
20 percent rating for a moderate lumbar spine limitation of 
motion.  The veteran's range of motion limitations are shown 
to be slight, which would not warrant a 20 percent rating 
under Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292 (2003).  

The Board has considered other disability ratings under the 
current rating criteria, which are to be rated using the 
General Formula.  However, as noted above, veteran's 
disability does not warrant a higher rating under the General 
Formula. 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5238, 5239, 5240, 5241, 5242 (2007).

The Board finds that the medical evidence demonstrates 
consistently and throughout that, over the relevant appeals 
period, the veteran meets the criteria for a 10 percent 
disability rating for his mechanical low back pain.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.  Hart, supra.  

There is no evidence of record that the veteran's service-
connected back disability causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent for the veteran's 
back disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

A disability rating of 40 percent for prostatitis is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.

An initial disability rating in excess of 10 percent for 
residuals of a right knee injury is denied.

An initial disability rating in excess of 10 percent for 
residuals of a left knee injury is denied.

A disability rating in excess of 10 percent for mechanical 
low back pain is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


